Dismissed and Memorandum Opinion filed September 1, 2005








Dismissed and Memorandum Opinion filed September 1,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00079-CV
____________
 
RAY GERAMI aka ABDOLREZA GERAMIFER, Individually,
and TEXAS GASAHOL, INC., Appellants
 
V.
 
AMERICAN
EXPRESS TRAVEL RELATED SERVICES, INC., Appellee
 

 
On Appeal from the
County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause
No. 803,874
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed December 6,
2004.  On August 26, 2005, appellants
filed a motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed September 1, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.